Case 1:18-cV-09418-ER Document 1 Filed 10/15/18 Page 1 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

- ------- X
MARJAY VANCEAH,
Plaintiff, Case No.:
-against- COMPLAINT
NATIONAL RAILROAD PASSENGER JURY TRIAL DEMANDED
CORPORATION d/b/a AMTRAK and
TIMOTHY DENTY,
Defendants.
-------- X

Plaintiff Marjay Vanceah (“Vanceah” or “Plaintiff”) hereby alleges the following, against
Defendant National Railroad Passenger Corporation d/b/a Amtrak (“Amtrak”) and Timothy
Denty (“Denty”) for gender discrimination and retaliation in violation of the New York City
Human Rights Law, New York City Administrative Code § 8-107 (“NYCHRL”):

PARTIES

l. Vanceach is a resident of Irvington, New Jersey, Who is currently employed by
Defendant National Railroad Passenger Corporation d/b/a/ Amtrak (“NRRC” or
“Amtrak”). She has been employed by Amtrak since August 2017.

2. The National Railroad Passenger Corporation, doing business as Amtrak, is a passenger
railroad service that provides medium- and long-distance intercity service in the
contiguous United States and to nine Canadian cities, including local office at Amtrak -
New York, Penn Station, Seventh Avenue & 32“d Street; Manhattan, NY lOOOl.

3. Amtrak receives annual appropriations from federal and state governments to supplement

operating and capital programs.

Page 1 of 9

lO.

ll.

12.

Case 1:18-cV-09418-ER Document 1 Filed 10/15/18 Page 2 of 9

Although, Amtrak’s corporate headquarters are in Washington, D.C., the company does
business in New York and maintains at business office in New York City where the acts
complained of occurred.
Timothy Denty (“Denty”) was a car inspector and chair of the union when the
harassment, discrimination and retaliation against Plaintiff took place.
Denty was in charge of assigning overtime to the employees and he retaliated against
Plaintiff because of complaints of harassment and retaliation and because Plaintiff
refused to enter into a relationship with Denty when Plaintiff reported the incidents of
harassment and retaliation to Amtrak. Various employees of Amtrak aided and abetted
Denty’s acts of retaliation and harassment.

JURISDICTION AND VENUE
Ms. Vanceah is a citizen of the State of New Jersey for purposes of jurisdiction.
Amtrak is a corporation with headquarters in Washington, D.C. and doing business with
offices in the State of New York for purposes of j urisdiction.
The incident occurred in the State of New York, County of New York.
This Court has original jurisdiction over this matter, exclusive of interest and costs.
This court has jurisdiction over this action pursuant to Title Vll of the Civil Rights Act of
1964.
Venue is proper in this Court in that the incidents occurred in New York County and the
Defendant is subject to personal jurisdiction in this County. All, or substantially all, of
the events and circumstances giving rise to the instant Complaint occurred in the State of
New York, County of New York and therefore venue is appropriate under Title 28 U.S.C.

Section 1391 (b) (2) and (c).

Page 2 of 9

13.

l4.

15.

16.

l7.

18.

Case 1:18-cV-O9418-ER Document 1 Filed 10/15/18 Page 3 of 9

This is an action to redress the deprivation by the defendants of the plaintiffs civil rights,
and in particular her right to be free from illegal invidious and damaging discrimination
and retaliation in her employment on account of her sex, which rights are guaranteed by
the Constitution of the United States and the laws and statutes enacted pursuant thereto,
and in particular, Title VII of the Civil Rights Act of 1964, 42 U.S.C. Section 2000e, et
seq. (as amended) (“Title VII”) and the Civil Rights Act of 1991 (as amended), as well as
pendent state law claims. Declaratory relief is sought under and by virtue of Title 28
U.S.C. Section 2201 and 2202.

Jurisdiction of this Honorable Court is founded upon Title 28 U.S.C. Section 1331 and
1343 (3), and by Title 42 U.S.C. Section 2000 (e).

The Court is empowered to consider the claims outlined in any Count herein under the
doctrine of pendent jurisdiction

Plaintiff has satisfied all procedural and administrative requirements set forth in Section
706 of Title VII of the Civil Rights Act of 1964, as amended, and in particular:

A. Plaintiff filed charges of discrimination with the Equal Employment
Opportunity Commission (“EEOC”) on July 18, 2018 and said charges were
cross-filed With the New York State Division of Human Rights (“NYSDHR”);

B. The EEOC issued Notice of Right to Sue dated July 25 , 2018.

A JURY TRIAL IS DEMANDED AS TO ALL COUNTS TO THE EXTENT
PERMITTED BY LAW.

NATURE OF THE CASE
This case arises from violations by Defendants of Title VII and the New York City

Human Rights Law, New York City Administrative Code § 8-101 et seq. NATIONAL

Page 3 of 9

Case 1:18-cV-O9418-ER Document 1 Filed 10/15/18 Page 4 of 9

RAILROAD PASSENGER CORPORATION d/b/a AMTRAK and TIMOTHY DENTY
unlawfully harassed, discriminated against and retaliated against Ms. Vanceach and
sabotaged her position within the Amtrak after she refused Defendant Denty’s sexual

advances and complained about them.

COUNT ONE

(Discrimination, Harassment and Retaliation by Defendant Amtrak in Violation of Title

19.

20.

21.

22.

VII and the New York City Human Rights Law)
Plaintiff started working for Amtrak. She met Denty, chair of the union at Amtrak. He
offered to help her in terms of transitioning into her new position. Denty used his position
to be of help to her. He coached her in terms of how to utilize union.
When Ms. Vanceach saw Denty during one chance encounter she asked about the union.
He told her to give him her contact number, so he would be able to contact her. She
complied. He then texted her to see how she was doing and asked if she had any
concems. He told her he would look into her concerns
She had been employed by Amtrak since August 201t. During her orientation she was
told she had a six-month probation period and that lateness and absences were taken very
seriously; and that during that period of time that she would probably make little or no
overtime. Due to train delay, while on probation, she realized she was going to be late for
work. She called Latasha who was not available. She called Denty and told him of her
problem and he offered to pick her up. Denty showed up with Jason Pope, another worker
in the car. He dropped her off at her job.
She later received a text from Denty asking to take her out and she was concerned that

this would not be in her best interest since she just started the job.

Page 4 of 9

23.

24.

25.

26.

27.

28.

29.

30.

Case 1:18-cV-O9418-ER Document 1 Filed 10/15/18 Page 5 of 9

On October 25, 2017 Denty asked to take her out for her birthday. She reiterated that
because of a person in his position, it would not be received favorably in the work
environment.

She started to receive daily overtime assignments and received complaints from co-
workers that because she was on probation she should not be getting overtime.

Denty approached her again about a birthday date. She explained that she lived in
Pennsylvania and that she had a child and that it would be difficult. She initially agreed
but got back to him and said she had to cancel.

While at home at 10:00 pm in Pennsylvania, Ms. Vanceach got a knock at the door. It
was Denty. She said she notified him that she would not be able to have a date with him.
He told her that he came all the way from Brooklyn to Pennsylvania and it would be
unrealistic to go back. She offered her daughter’s room.

She was awakened by in the morning with Denty’s head between her legs. When she
complained he assured her he was not going to touch her. At 6:00 a.m. she was again
awakened to find Denty on top of her. She reminded him about how the other workers
would feel about him having a sexual relationship with her. She pleaded with him to stop.
He said he would give her overtime and other things that no one else could do.

She took it upon herself to have no further contact and texting With Denty. Denty told her
that because of the overtime he was making available to her, she had a sexual
responsibility to him.

While in her job assignments Denty would aggressively appear.

In mid-December 2017 Denty sent a picture of his penis to Ms. Vanceach via cell phone.

She showed the picture to co-worker Lawrence Sealy.

Page 5 of 9

31.

32.

33.

34.

Case 1:18-cV-O9418-ER Document 1 Filed 10/15/18 Page 6 of 9

On New Year’s Day 2018, Denty said to Ms. Vanceah “you’re not going to give me a
New Year’s kiss.” He continued by saying, you liked it when “I ate your p----y.” Denty
instructed her that he did not want her to talk to any of the other men at the job. Denty
became angry with her and had all her overtime cut off. When she spoke to her foreman
about the stoppage of overtime, she Was told that Denty instructed Jennifer not to give her
anymore overtime.

On February 20’ 2018, Ms. Vanceach completed probation. She now gained the status of
a permanent employee. She told a supervisor, Veronica about what happened with Denty
and overtime, and Veronica called the superintendent, Chris Bames, who said that Ms.
Vanceach had to call the ethics hotline. Ms. Vanceach called the hotline and they took
her complaint. She provided the hotline with copies of the texts between her and Denty.
The ethics hotline said that they would give Ms. Vanceach updates every 30-days. Since
she filed the complaint, Ms. Vanceach has not received any updates.

Denty had some personal video clips on plaintiff’s social media page and he released it to
the job population.

Ms. Vanceach spoke to Amtrak EEO. Denty did not deny that he sent the picture, he said
that it was sent accidentally. He said it was intended for his Dominican girlfriend.
During the EEO investigation, Jennifer communicated that she did not want to be
involved in any of this, and plaintiff has not received any overtime from Jennifer up to
this date. She filed grievance with Shelton Gray. He never filed the grievance. Gray said
it was not filed because it was not notarized. She later learned that Denty told Gray not to

file the grievance. Gray is no longer a union representative

Page 6 of 9

35.

36.

37.

Case 1:18-cV-O9418-ER Document 1 Filed 10/15/18 Page 7 of 9

Ms. Vanceach refused to talk to Denty and avoided him. Denty was told to vacate any of
the premises where plaintiff worked. Ms. Vanceah contacted the union and they refused
to intervene.

She also reported the sexual harassment to the Amtrak police.

Amtrak and Denty discriminated against Ms. Vanceach on the basis of her gender by
making her deserved overtime contingent upon having a sexual relationship With Denty.
Amtrak and Denty thereafter retaliated against Ms. Vanceach when she refused to have a
sexual relationship With Denty. Amtrak through its agents, servants, employees, and/or
associates aided and abetted the discrimination and retaliation by Denty by failing to take
reasonable measures to protect Ms. Vanceach from, and condoning, the unlawful
conduct. Amtrak through its agents, servants, employees, and/or associates further
retaliated against Ms. Vanceach by refusing to give her promised overtime for which she

was entitled.

COUNT TWO

(Discrimination, Retaliation and Harassment by Defendant Denty in Violation of Title

38.

39.

40.

VII and the New York City Human Rights Law)

Ms. Vanceach incorporates by reference all preceding allegations as though fully set forth
herein.

Title Vll and he New York City Human Rights Law prohibits unlawful discrimination,
harassment and retaliation.

Defendant Denty, as an employee of Amtrak and as Chairman of the union at the time of
the above complaints through the present was a supervisor/manager and decision-maker
regarding Ms. Vanceach and he Was responsible for ensuring a work place free of

discrimination and retaliation

Page 7 of 9

Case 1:18-cV-O9418-ER Document 1 Filed 10/15/18 Page 8 of 9

41. Defendant Denty knowingly and willfully violated Title VII and the NYCHRL by
engaging in intentional discrimination, harassment and retaliation with malice and
reckless indifference to Ms. Vanceah’s rights.

42. As a direct and proximate result of Defendant Denty’s conduct, Ms. Vanceach has
suffered damage to her career path, adverse job consequences, including economic
damages, and continues to suffer damages, including severe mental, physical and
emotional stress, pain and suffering, anxiety, stress, humiliation, personal sickness, loss
of enjoyment of life and damage to her reputation and career.

PRAYER FOR RELIEF

WHEREFORE, Ms. Vanceach respectfully prays for the following:

A. Damages, including general and special damages, in an amount to be determined at
trial;

B. Compensatory damages for all back and future loss of wages, lost income, benefits,
retirement losses, stock benefit losses, pain and suffering, stress, humiliation, mental
anguish, emotional harm and personal physical injury and physical sickness, as well
as damage to her reputation, damage to career path, and loss of income stemming
therefrom;

C. Punitive damages;

D. Attorney’s fees, pre- and post-judgment interest, reimbursement for negative tax
consequences of a judgment and costs of suit;

E. Reimbursement of expert witness fees and costs; and

F. An order awarding Ms. Vanceach such other and further relief as the Court deems

just and proper.

Page 8 of 9

Case 1:18-cV-O9418-ER Document 1 Filed 10/15/18 Page 9 of 9

Dated: October 13, 2018

THE LAW OFFICE OF RENE MYATT

24 haw
RENE MYATT,VK§$Q.
Attorney for Plaintiff- Marjay Vanceach
204-04 Hillside Avenue, 2nd Floor
Hollis, New York 11423
(718) 468-3588
myattlegal@aol.com

DEMAND FOR JURY TRIAL

Plaintiff, Marj ay Vanceach demands a jury trial of all triable issues.

Dated: October 13, 2018

THE LAW OFFICE OF RENE MYATT

/'Z’| /Q

__/ .t,: W
Rl'iNl_'“-, MYATT, Eséj.

Attorney for Plainti]j’- Marjay Vanceach
204-04 Hillside Avenue, 2nd Floor
Hollis, New York 11423

(718) 468-3588

myattlegal@aol.com

Page 9 of 9

